DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kar et al. (US 2020/0226816; hereinafter "Kar") in view of Yoshimura et al. (US 2018/0061086; hereinafter "Yoshimura").
Regarding claim 12, Kar discloses A method implemented by a computing system for generating a novel viewpoint of a static scene ("rendering novel images," para. 4) based on cached directional and positional data obtained for the static scene ("store data and program instructions and maintained a local side cache," para. 291; "location information data," para. 176; "identified viewpoints," para. 90), the method comprising: identifying a three-dimensional static scene ("a three-dimensional scene," para. 6; "static scene," para. 183); identifying a novel viewpoint from which to render a two-dimensional image of the three-dimensional static scene ("a target viewpoint for the novel view is identified," para. 127); accessing a cached database of radiance components for a plurality of points included in a volumetric representation of the three-dimensional static scene ("encodes the appearance of the scene from that perspective with layers of color," para. 50; "promote each source view to a volumetric representation," para. 59; "store data and program instructions and maintained a local side cache," para. 291; claim 9 demonstrates that a radiance value can be a color value); accessing weighting schemes for a plurality of view directions ("a set of blending weights," para. 120; "the blending weights … may be proportional to the inverse distance to that viewpoint," para. 134); and for each point included in the plurality of points, generate a final color value by combining a set of radiance components for each point according to a weighting scheme included in the weighting schemes corresponding to one or more novel view directions included in the plurality of view directions ("Determining the weighted combination of the target viewpoint renderings may involve applying one or more blending weights to the color values," para. 7).
Kar does not disclose the weighting schemes being located within a cached database of weighting schemes.
In the same art of generating a novel viewpoint from existing images, Yoshimura teaches a cached database of weighting schemes ("weights of the selected input viewpoints stored in the positional weight buffer," para. 95).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Yoshimura to Kar.  The motivation would have been to increase efficiency by precomputing and reusing the calculated weights.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kar and Yoshimura, and further in view of Applicant Admitted Prior Art (hereinafter "AAPA"; see para. 51 of the original specification that describes the disclosed volume rendering techniques as "classical").
Regarding claim 13, the combination of Kar and Yoshimura does not disclose generating a plurality of rays and a plurality of points along the plurality of rays corresponding to the novel viewpoint.
In the same art of generating a novel viewpoint, AAPA teaches generating a plurality of rays and a plurality of points along the plurality of rays corresponding to the novel viewpoint ("Classical volume rendering techniques are then employed … wherein the plurality of coordinates … associated with a particular simulated camera ray are sampled," para. 51).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of AAPA to the combination of Kar and Yoshimura.  The motivation would have been to create realistic images from novel viewpoints.
Regarding claim 14, the combination of Kar and Yoshimura does not disclose performing volume rendering for each point based on the final color value and a corresponding density value.
In the same art of generating a novel viewpoint, AAPA teaches performing volume rendering for each point based on the final color value and a corresponding density value ("Classical volume rendering techniques are then employed to aggregate these colors and densities into a 2D image," para. 51).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of AAPA to the combination of Kar and Yoshimura.  The motivation would have been to create realistic images from novel viewpoints.
Regarding claim 15, the combination of Kar, Yoshimura, and AAPA renders obvious generating a novel image of the three-dimensional static scene based on a volume rendering for each point, wherein a plurality of points is collapsed into a plurality of pixels to be included in the novel image of the three-dimensional static scene ("Classical volume rendering techniques are then employed to aggregate these colors and densities into a 2D image … colors and densities, associated with a particular simulated camera ray are sampled and collapsed into a pixel," AAPA, para. 51; see claim 14 for motivation to combine).

Allowable Subject Matter
Claims 1-11 and 17-20 are allowed.  The following is an examiner’s statement of reasons for allowance:  Müller et al. (US 2022/0284657) and Müller et al. (US 2022/0284658) are the closest prior art references because they disclose the caching of neural radiance field data.  However, they do not disclose separately generating and caching the radiance components and the view direction weighting schemes in the context of the radiance neural network training, as claimed.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is an examiner’s statement of reasons for the indication of allowable subject matter:  The combination of references used in the rejection of parent claim 12 uses generic colors and weights to generate a blended final color value, and it would not have been obvious or straightforward to modify that combination of references to include a volumetric representation being configured as a Neural Radiance Field (NeRF) due to complexity and potential incompatibility.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan McCulley whose telephone number is (571)270-3754. The examiner can normally be reached Monday through Friday, 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN MCCULLEY/Primary Examiner, Art Unit 2611